Citation Nr: 1751343	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-07 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder not otherwise specified.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right hand disability and, if so, whether service connection is warranted.
5.  Entitlement to service connection for a bilateral hip disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for a skin disability, to include actinic keratosis and squamous cell skin cancer, to include as due to exposure to herbicide agents.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970, to include service in the Republic of Vietnam.  He was awarded a Purple Heart, among other decorations.  The Veteran died in in September 2017.  The Appellant is the Veteran's widow and was substituted into his appeals.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, a right hand disability, a bilateral hip disability, a back disability, a skin disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision on appeal, the Veteran withdrew from appeal the claim for entitlement to an initial disability rating in excess of 70 percent for PTSD.

2.  The Veteran's claims for entitlement to service connection for a right hand disability, bilateral hearing loss, and tinnitus were most recently denied in a June 2007 rating decision.  The Veteran did not timely appeal the decision or submit relevant evidence within the appeal period and, as such, that rating decision is final with respect to these issues.

3.  Evidence submitted since the June 2007 rating decision is new and relates to unestablished facts necessary to substantiate the claims for service connection for a right hand disability, bilateral hearing loss, and tinnitus.

4.  The probative, competent evidence is at least in relative equipoise as to whether the Veteran's tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 2007 rating decision is final with respect to the issues on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016)

3.  Evidence submitted to reopen the claims of entitlement to service connection for a right hand disability, bilateral hearing loss, and tinnitus is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In May 2017, the Veteran indicated that he wished to withdraw his claim for entitlement to an increased disability rating for PTSD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

New and Material Evidence

The Veteran's initial claim for service connection for a right hand disability was denied in November 1970.  The Veteran attempted to reopen the claim which was again denied in a rating decision dated June 2007.  The Veteran's initial claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied in the same June 2007 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the June 2007 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claims for entitlement to service connection for a right hand disability, bilateral hearing loss, and tinnitus were denied based on a finding that no evidence linked such disabilities to service.  Since June 2007, evidence including lay statements and medical records has been submitted.  VA examinations and opinions were also obtained.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claims for entitlement to service connection for a right hand disability, bilateral hearing loss, and tinnitus are reopened. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Appellant asserts that the Veteran had tinnitus as a result of noise exposure during active duty service.  

The Board notes that a lay person is competent to state whether he has, or has had, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran reported that he first experienced tinnitus during service and that it continued since that time.  While there are negative etiological opinions of record, in the absence of competent evidence suggesting that tinnitus did not have onset in service, and after resolving all doubt in favor of the Appellant, the Board finds that the evidence demonstrates that the Veteran's tinnitus had onset during service.  Accordingly, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1. Vet. App. 49.


ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.

New and material evidence having been submitted, the claim for entitlement to service connection for a right hand disability is reopened and, to that extent, the claim is granted. 

New and material evidence having been submitted, the claim for entitlement to service connection for a bilateral hearing loss is reopened and, to that extent, the claim is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened and, to that extent, the claim is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds remand is warranted before a decision may be rendered in the remaining issues on appeal.

The Veteran underwent VA examination in connection with his claim for entitlement to service connection for bilateral hearing loss in December 2013, and the examiner opined that the Veteran's hearing loss was likely than not related to service because there was no documented hearing loss or significant changes in hearing thresholds greater than normal measurement variability during his military service and no record of or complaint of hearing loss during service.  Upon review, the Board finds this opinion insufficient for purposes of determining service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to an appellant's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Accordingly, remand is warranted so that an addendum opinion may be obtained. 

With respect to the claims for entitlement to service connection for a bilateral hip disability, a right hand disability, and a back disability, a December 2013 examiner diagnosed degenerative joint disease (DJD) of each of these joints, and opined that DJD was less likely as not related to service and more likely related to the aging process.  Upon review, however, the Board finds the examiner did not provide a sufficient medical rationale in support of these opinions.  Accordingly, the Board finds remand is warranted so that addendum opinions may be obtained.

With respect to the claim for entitlement to service connection for a skin disability, to include actinic keratosis and squamous cell carcinoma, no VA opinion has been obtained.  As the record reflects diagnoses of these disabilities and the Veteran alleged that such were related to his presumed in-service exposure to herbicide agents, the Board finds remand for is warranted in order to obtain a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The claim for entitlement to a TDIU is inextricably intertwined with the remanded claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA examiner for review and for an addendum opinion concerning hearing loss.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability arose in service or was otherwise related to service, to include in-service noise exposure.  Significant noise exposure is conceded given the Veteran's combat service in Vietnam as a Marine Infantryman.  

The examiner should explain why the Veteran's hearing loss was or was not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

2.  Send the claims file to a VA examiner or examiners for review and for addendum opinions concerning the claims for entitlement to service connection for a bilateral hip disability, a right hand disability, and a back disability.  Following review of the claims file, the examiner(s) should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip, right hand, and back disabilities arose in service or were otherwise related to service.  

A complete medical rationale should be provided for any opinion expressed.  

3.  Send the claims file to a VA examiner for review and for an opinion concerning the claim for entitlement to service connection for a skin disability, to include keratosis and squamous cell carcinoma.  Following review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability, to include actinic keratosis and squamous cell carcinoma, had onset in service or was otherwise related to service, to include as due to the Veteran's presumed exposure to herbicide agents.  

A complete medical rationale should be provided for any opinion expressed.  The examiner's rationale should not rely solely on the fact that VA regulations do not recognize the Veteran's cancer as being presumptively due to herbicide exposure.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


